 



Exhibit 10.1

Nortel Networks Corporation
8200 Dixie Road, Suite 100
Brampton, Ontario L6T 5P6

January 10, 2005

Mr. Lynton (Red) Wilson, Chairman of the Board
Nortel Networks Corporation
8200 Dixie Road, Suite 100
Brampton, Ontario L6T 5P6

Dear Red:

     As the core executive leadership team responsible for management of Nortel
Networks Corporation (“Nortel” or the “Company”), we are writing to confirm our
oral undertakings made in anticipation of Nortel’s forthcoming restatement of
financial results.

     We are aware that Nortel’s Audit Committee inquiry has identified improper
accounting activities at the Company. While we did not engage in improper
conduct ourselves, we share the Board’s deep disappointment in these actions and
events — and we are determined to make it clear to our employees, our customers,
our investors and others that such activities are unacceptable to us.

     Accordingly, as a matter of corporate leadership and integrity, the
Company’s senior management affirms our voluntary, unilateral and unconditional
undertakings to do the following: (1) we will pay to Nortel an amount equal to
our respective Return to Profitability (“RTP”) bonus paid to us in 2003 (net of
taxes deducted at the source) regardless whether the profitability metrics
associated with the RTP were met on a restated basis; and (2) we do not intend
to accept, and accordingly disclaim, any potential award to us of either the
third or fourth tranches of 2003 Restricted Stock Units (regardless whether
applicable financial targets for these bonuses were achieved). The specific
amount to be paid by each of us, respectively, is set forth on Schedule A
attached to this letter; further mechanics associated with this undertaking (and
as we have discussed) are set forth on Schedule B attached to this letter.

 



--------------------------------------------------------------------------------



 



     It is our hope that our undertakings, along with the actions being taken by
the Company to improve internal controls and to affirm Nortel’s commitment to
good corporate governance from the top down, will help to restore the Company’s
reputation and will promote confidence in Nortel among our employees, our
customers, our investors and the general market.

Very truly yours,

     
/s/ Pascal Debon
  /s/ John Giamatteo
 
   
Pascal Debon
  John Giamatteo
 
   
/s/ Malcolm Collins
  /s/ Steven Pusey
 
   
Malcolm Collins
  Steven Pusey
 
   
/s/ Brian McFadden
  /s/ Chahram Bolouri
 
   
Brian McFadden
  Chahram Bolouri
 
   
/s/ Susan L. Spradley
  /s/ Robert Mao
 
   
Susan L. Spradley
  Robert Mao
 
   
/s/ Nicholas DeRoma
  /s/ Greg Mumford
 
   
Nicholas DeRoma
  Greg Mumford
 
   
/s/ William Donovan
  /s/ Dion Joannou
 
   
William Donovan
  Dion Joannou

 



--------------------------------------------------------------------------------



 



Schedule A

      Name   RTP Amounts (Net)
BOLOURI, Chahram
  C $891,697
COLLINS, Malcolm
  GBP £395,409
DEBON, Pascal
  US $1,078,963
DeROMA, Nicholas
  C $953,747
DONOVAN, Bill
  US $640,271
GIAMATTEO, John
  US $259,875
JOANNOU, Dion
  US $328,412
MAO, Robert
  US $627,500
McFADDEN, Brian
  C $899,630
MUMFORD, Greg
  C $921,500
PUSEY, Steve
  GBP £473,173
SPRADLEY, Sue
  US $967,694

 



--------------------------------------------------------------------------------



 



Schedule B



1.   I will pay my RTP Amount either in cash through regular or periodic
deductions from my payroll deposits or otherwise) or by the surrender to the
Company for cancellation, without return of capital, of Nortel Networks
Corporation common shares (“NNC Shares”) or any combination of cash or NNC
Shares. If I do not pay my first scheduled payment in cash, I will make such
first scheduled payment in NNC Shares as provided in paragraph 4 below.   2.   I
may pay all or any portion of my RTP Amount in advance of the scheduled payment
dates. All pre-payments will be applied against my next succeeding scheduled
payment or payments.   3.   I understand that I am only permitted to surrender
my NNC Shares during open “Window Periods” under Nortel Networks Corporate
Procedure No. 320.28 – Use of Undisclosed Information (“Procedure 320.28”) and
only in circumstances when I am otherwise permitted to trade in securities of
Nortel in accordance with (i) Procedure No. 320.28, (ii) applicable law, and
(ii) any applicable orders of regulatory authorities having jurisdiction. I
understand that I am barred from trading in Nortel securities until notified by
the Company to the contrary.   4.   Except as otherwise provided below, I shall
pay my RTP Amount in six equal scheduled payments on February 15 and August 15
of each year, commencing on February 15, 2005 and ending on August 15,2007. If I
choose to make any scheduled payment in NNC Shares, such payment will be made on
the first business day of the next “Window Period” immediately following the
applicable scheduled payment date rather than on such scheduled payment date. If
I choose to make my first scheduled payment using NNC Shares and the trading
prohibitions referred to in paragraph 3 above are still in effect, I shall make
such payment on the first business day of the first open Window Period
immediately following the termination or cessation of all such trading
prohibitions, together with any other payments scheduled to be made on such
date. I understand that the Company will notify me when there is an open Window
Period and I am able to surrender my NNC Shares.   5.   For the purpose of
facilitating the voluntary payments of the RTP Amount, unless I have already
prepaid the entire RTP Amount under paragraph 2 above or entered into an
alternative arrangement contemplated by paragraph 9 below, I will enter into
appropriate escrow arrangements as soon as reasonably practicable. I intend to
deposit, with an escrow agent, NNC Shares having a value, determined in
accordance with paragraph 7 below as of the date of the escrow deposit, of not
less than my RTP Amount. The escrow arrangements described in this paragraph 5
will be subject to compliance with all applicable legal requirements and, to the
extent necessary, to the receipt of all approvals, consents or orders from
governmental or regulatory authorities, which the Company and I will cooperate
in obtaining.   6.   Except where I am making my first payment in NNC shares, as
contemplated in paragraph 4 above, if I do not make a scheduled payment on a
scheduled payment date

 



--------------------------------------------------------------------------------



 



    and have not otherwise pre-paid such amount, I will be deemed to have
irrevocably instructed the escrow agent to pay such amount to the Company by
delivery of the applicable number of NNC Shares on the first business day of the
“Window Period” immediately following such scheduled payment date pursuant to
the terms of the escrow arrangements.   7.   If I deliver, or instruct or am
deemed to have instructed the escrow agent to deliver on my behalf, NNC Shares
to be surrendered for cancellation as payment:



  (a)   on any day that is not a business day or before 10:00 a.m. (Toronto
time) on any business day, such shares will be valued at the closing price (as
reported by the New York Stock Exchange) on the most recent trading day prior to
the day of delivery by me of the NNC Shares to the Corporate Secretary of Nortel
or to the day that I deliver or am deemed to have delivered the instructions to
the escrow agent, as the case may be, for which a closing price has been
reported; or     (b)   after 10:00 a.m. (Toronto time) on any business day, such
shares will be valued at the closing price (reported by the applicable stock
exchange referred to in paragraph 7 (a) above) on such day, or if there is no
closing price reported for such day, at the closing price reported for the next
succeeding day for which a closing price is reported.



8.   If, after I have paid my RTP Amount in full, any of my NNC Shares remain in
escrow, such shares will be returned to me. If, after delivery to the Company of
all NNC Shares held in escrow on my behalf pursuant to the escrow arrangements,
there remains any portion of my RTP Amount that has not been paid, I will
continue to make payments hereunder until my RTP Amount has been paid in full.  
9.   As an alternative to the foregoing arrangements, I may arrange with the
Company to make all of my payments on a pre-arranged basis using NNC Shares,
valued in accordance with paragraph 7 above and deposited pursuant to
appropriate escrow arrangements acceptable to the Company, such payments to be
made on the first business day of the applicable “Window Period” immediately
following the scheduled payment dates referred to in paragraph 4 above.   10.  
My undertakings are voluntary, unilateral and unconditional, and I intend that
payment of my RTP Amount will survive my departure from Nortel or any of its
subsidiaries, for any reason. I do not expect that this voluntary undertaking
will survive my death or permanent disability. This attached letter and
schedules, together with the applicable escrow arrangements, set forth my
undertaking concerning the payment of my RTP Amount.   11.   I will assume
responsibility to consult my own tax advisor as to the applicable income or
transfer tax consequences to me of the matters addressed in this letter and
attached schedule, including surrendering NNC Shares to the Company for
cancellation.

 